While, like the board of law examiners and those who have signed the majority opinion, I cannot accept as true respondent's story of what occurred, yet I am convinced that his only purpose was to gratify his passions by which he was then blinded, and that he had no conscious intent to influence the juror. But, even so, the conclusions of the board as to his culpability inevitably follow. *Page 514 
My only doubt is as to the penalty to be inflicted. Respondent is a lawyer of unusual ability. His clear conception of legal principles, his ability to express those principles and apply them to an existing state of facts, and his studious nature and industry have made him, in the past, of great assistance to this court and no doubt to the trial courts, to say nothing of his value to his clients.
If, as the board believed and as I believe, there was no conscious intent to thwart justice, may not respondent's offense, great though it is, be repented of and in time lived down? Human nature has its weaknesses and few there are who can withstand every possible temptation, especially if suddenly presented. For lesser offenses we have permanently disbarred, and rightly so, because the nature of the offense indicated that the attorney was unfit to practice his profession and would remain unfit. But this respondent is a trained, well educated and, generally speaking, a cultured man, who must from his very nature keenly appreciate the enormity of his offense, and with his mentality, he will, through what has already occurred and the publicity attendant thereon, have learned the lesson which he needed. If this be so, his great value to the courts, to the profession, and to the public as a lawyer may be, to some extent, restored and re-established at some time in the future after a sufficiently long term of suspension with opportunity for reflection, reformation and the building up of a determination to sin no more.
I believe that to permanently disbar the respondent and drive him forever from the profession will mean a handicap to the development of the law and to the administration of justice in this state; that a suspension of sufficient length of time to mark thoroughly our condemnation of his actions will serve every proper purpose, *Page 515 
and that thereafter his restoration to the practice will be reasonable and just and for the best good of the public.
It is my judgment that a suspension for a period of three years is a sufficient penalty and will bring the best results for the public, even if the respondent be considered entitled to no consideration in that respect.
I therefore dissent from the order of permanent disbarment.